      Case: 1:19-cv-06970 Document #: 7 Filed: 10/31/19 Page 1 of 1 PageID #:25




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Brian Ruddy,
                                                   Case No. 19-cv-6970
               Plaintiff,

       v.                                          Hon. John Robert Blakey

Fifth Third Bank,                                  Magistrate Judge:
                                                   Hon. Susan E. Cox
               Defendant.
                                                   JURY TRIAL DEMANDED


                               CERTIFICATE OF SERVICE

On October 30, 2019, I served upon Defendant Fifth Third Bank the following via first-
class US Mail, postage pre-paid, addressed to 38 Fountain Square Plaza, Cincinnati, Ohio
45263:

   1. A notice of lawsuit and request to waive service of a summons;
   2. Two copies of a waiver of the service of summons and a self-addressed stamped
      envelope;
   3. A copy of the Complaint in this matter with exhibits;
   4. A copy of this Court’s MIDP order dated Oct. 23, 2019 (Doc. 4); and
   5. A copy of the Northern District of Illinois Amended Standing Order Regarding
      Mandatory Initial Discovery Pilot Project (as amended December 1, 2018).

I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge, information, and belief.

                                           s/Steven J. Uhrich
